DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable because no single reference or combination of references anticipate or make obvious the above mentioned claims. 
More specifically the application is allowed because related prior arts for docking/undocking mechanism, does not disclose, teach or suggest, following subject matter in claims:  
a first portion with a protrusion; 
a second portion separably connected to the first portion, the second portion having a receptacle with a width less than a width of the first portion; 
an undocking assist mechanism located in the second portion and configured to separate the first portion from the second portion, the first portion is separated from the second portion using a surface of the undocking assist mechanism to push the protrusion at least partially out of the receptacle and away from the second portion, the protrusion is at least partially inserted into the receptacle in a docked configuration, at least a portion of the undocking assist mechanism slideable within the receptacle; and 
an actuator coupled with and configured to actuate the undocking assist mechanism. 



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/MUKUNDBHAI G PATEL/Primary Examiner, Art Unit 2835